Matter of Danaysha D. (2014 NY Slip Op 06678)
Matter of Danaysha D.
2014 NY Slip Op 06678
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13078

[*1] In re Danaysha D., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for presentment agency.
Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about November 22, 2013, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
On this record, Family Court properly determined that an adjournment in contemplation of dismissal would not have been consistent with appellant's needs and the community's need for protection. The underlying incident involved violence, and appellant's conduct and attendance at school, among other things, gave cause for concern.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK